Title: From George Washington to Benjamin Lincoln, 29 February 1788
From: Washington, George
To: Lincoln, Benjamin



My dear Sir,
Mount Vernon Feby 29th 1788

I have to acknowledge the receipt of your three letters of the 3d 6th & 9th int. The information conveyed by the last was extremely pleasing to me, tho’ I cannot say it was altogether unexpected, as the tenor of your former letters had in some measure, prepared me for the event, but the conduct of the minority was more pleasing and satisfactory than could have been looked for from the debates. The full & fair discussion which you gave the subject in your Convention was attended with the happiest consequences; it afforded compleat information to all those whose minds were open to conviction and at the sametime gave an opportunity to confute, and point out the fallacy of those specious arguments which were offered in opposition to the proposed Government. Nor is this all, the concitiating behaviour of the minority will strike a damp on the hopes which opponents in other States might otherwise have formed from the smallness of the majority: and must be greatly influencial in obtaining a favourable determination in those States which have not yet decided upon it.
There is not perhaps a man in Virginia less qualified than I am, to say from his own knowledge & observation, what will be the fate of the Constitution here for I very seldom ride beyond the limits of my own farms, and am wholly indebted to those Gentlemen who visit me for any information of the disposition of the people towards it, but from all I can collect I have not the smallest doubt of its being accepted.
I thank you, my dear Sir, for the accts which you have, from time to time, transmitted me since the meeting of your Convention, nothing could have been more grateful or acceptable to me, I am also obliged by your promise to inform me of any important

matters that may transpire, and you know I shall, at all times to hear of your welfare. Mrs Washington joins me in every good wish for you and your family—and with sentiments of the greatest esteem & regard—I am, My dear Sir Yr Obedt & Affecte Servt

Go: Washington

